Ryland, Judge.
Whitsett sued Gharky before a justice of the peace on a store account, of $8 20. Gharky filed bis set-off, amounting to $18 85. On the trial before the justice, the jury found a verdict for defendant for $2 25. The plaintiff appealed. The Circuit Court dismissed the appeal, ordering it to be stricken from the docket, on account of the smallness of the sum in the judgment appealed from. The appellant excepted and brings this case here by appeal. This case is fully within the principles decided by this court at the present term, in the case of Harris v. Hughes, 16 Mo. Rep. The judgment of the Circuit Court is, therefore, reversed, and the cause remanded.